DISMISS; and Opinion Filed June 27, 2019.




                                              In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-19-00145-CV

                       IN THE INTEREST OF T.L.M. JR., A CHILD

                      On Appeal from the 255th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-14-05690

                             MEMORANDUM OPINION
                           Before Justices Bridges, Brown, and Nowell
                                    Opinion by Justice Brown
       Appellant’s brief in this case is overdue. By postcard dated May 14, 2019, we notified

appellant the time for filing her brief had expired. We directed appellant to file a brief and an

extension motion within ten days. We cautioned appellant that failure to file a brief and an

extension motion would result in the dismissal of this appeal without further notice. To date,

appellant has not filed her brief nor otherwise corresponded with the Court regarding the status of

this appeal.

       Accordingly, we dismiss this appeal. TEX. R. APP. P. 38.8(a)(1); 42.3(b), (c).




                                                   /Ada Brown/
190145F.P05                                        ADA BROWN
                                                   JUSTICE
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

 IN THE INTEREST OF T.L.M. JR., A                     On Appeal from the 255th Judicial District
 CHILD                                                Court, Dallas County, Texas
                                                      Trial Court Cause No. DF-14-05690.
 No. 05-19-00145-CV                                   Opinion delivered by Justice Brown.
                                                      Justices Bridges and Nowell participating.

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

     It is ORDERED that appellees TERRY LYNN MORGAN AND THE STATE OF
TEXAS recover their costs of this appeal from appellant CHASITY SMITH.


Judgment entered this 27th day of June, 2019.




                                                –2–